COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

KASSANDRA MEAD,                                §
                                                                No. 08-15-00006-CV
                             Appellant,        §
                                                                   Appeal from the
v.                                             §
                                                                 394th District Court
KARL H. RENNER, BETTY K.                       §
THOMSON, AND KATHRYN                                          of Brewster County, Texas
MOREHEAD,                                      §
                                                              (TC# 2011-03-B0118-CV)
                             Appellees.        §

                               MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Kassandra Mead, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because she no longer wishes to pursue the appeal.

We grant the motion and dismiss the appeal. Costs of the appeal are taxed against Appellant.

See TEX.R.APP.P. 42.1(d).


                                           STEVEN L. HUGHES, Justice
March 11, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.